FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


COUNTRY JOE STEVENS, AKA                         No. 14-16146
Singing Horse,
                                                 D.C. No. 3:09-cv-00227-RCJ-
               Plaintiff - Appellant,            WGC

 v.
                                                 MEMORANDUM*
HOWARD SKOLNIK; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Country Joe Stevens, aka Singing Horse, appeals pro

se from the district court’s summary judgment in his action under the Religious

Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”) and 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 alleging violations in connection with the confiscation and destruction of

his property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Stevens’s

RLUIPA claim because Stevens failed to raise a genuine dispute of material fact as

to whether the prison regulation requiring him to store religious property in a

labeled box with an inventory form, and defendant Bauman’s enforcement of the

policy, substantially burdened his ability to exercise his religion. See 42 U.S.C.

§ 2000cc–1(a)(1)-(2); Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005)

(prisoner has initial burden to demonstrate that prison policies “constitute a

substantial burden on the exercise of his religious beliefs”); Warsoldier, 418 F.3d

at 996 (prison policy imposes substantial burden when it “intentionally puts

significant pressure on inmates . . . to abandon their religious beliefs”).

      The district court properly granted summary judgment on Stevens’s First

Amendment claim because Stevens failed to raise a genuine dispute of material

fact as to whether the regulations were reasonably related to legitimate penological

interests, and whether the regulations applied to his possessions. See Turner v.

Safley, 482 U.S. 78, 89-91 (1987).

      The district court properly granted summary judgment on Stevens’s equal


                                           2                                      14-16146
protection claim because Stevens failed to raise a genuine dispute of material fact

as to whether Bauman intentionally discriminated against him on the basis of race

or religion. See Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) (a § 1983

plaintiff must show that officials intentionally acted in a discriminatory manner to

establish an equal protection), abrogated on other grounds as stated in Shakur, 514

F.3d at 884-85; see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff must

set forth non-speculative evidence of specific facts, not sweeping conclusory

allegations.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We reject Stevens’s contention that the magistrate judge and district court

judge were biased against him.

      AFFIRMED.




                                          3                                     14-16146